Cite as 2017 Ark. App. 470


                 ARKANSAS COURT OF APPEALS

                                         DIVISION IV
                                       No. CV-16-1116

                                              Opinion Delivered:   September 20, 2017
CORNELL TAPER
                            APPELLANT APPEAL FROM THE ST. FRANCIS
                                      COUNTY CIRCUIT COURT
V.                                    [NO. 62CV-13-127]

                                              HONORABLE RICHARD L. PROCTOR,
CITY OF FORREST CITY;                         JUDGE
GORDON MCCOY, FORMER
MAYOR; AND LARRY BRYANT,                      REMANDED TO SETTLE AND
MAYOR                                         SUPPLEMENT THE RECORD AND TO
                   APPELLEES                  SUPPLEMENT THE ADDENDUM


                              KENNETH S. HIXSON, Judge

       Appellant Cornell Taper was terminated from his job as a Forrest City Police Officer

for failing to perform his duties and using excessive force against an arrestee. Mr. Taper

subsequently filed a complaint against appellees City of Forrest City and its current and

former mayor, alleging violations of the Arkansas Civil Rights Act and seeking reinstatement

and damages. The trial court entered summary judgment for the appellees. On appeal,

Mr. Taper argues that the trial court erred in granting summary judgment because he was

denied due process prior to being terminated. However, we are unable to address the merits

of Mr. Taper’s appeal at this time because of deficiencies in the record as well as in appellant’s

addendum. Therefore, we remand to settle and supplement the record and to supplement

the addendum.
                                Cite as 2017 Ark. App. 470

       The record filed with our court is incomplete because pages 99−155 are missing.

The index to the record reflects that these omitted pages contain numerous exhibits attached

to appellees’ summary-judgment motion, as well as a portion of appellees’ brief in support

of the motion. We remand to supplement the record with the missing pages.

       Additionally, appellant’s addendum failed to include all the necessary materials

pursuant to Arkansas Supreme Court Rule 4-2(a)(8)(A)(i). That rule provides that the

addendum shall contain computer disks and DVDs that are necessary to understand the case

and decide the issues on appeal. One of the attachments to the appellees’ summary-

judgment motion was a DVD disk containing a video recording of Mr. Taper’s alleged use

of excessive force. The index to the record shows this DVD to be attached on page 148,

which is among the missing pages of the record and will be contained in the supplemental

record after our remand. After the record has been so supplemented, we order Mr. Taper

to file a supplemental addendum containing the DVD.

       If anything material to either party is omitted from the record, this court may direct

that the record be settled and supplemented and that a supplemental record be certified and

transmitted. Ark. R. App. P.−Civ. 6(e); Boyd v. Crocker, 2016 Ark. App. 382. Accordingly,

we order the record to be settled and supplemented pursuant to Rule 6(e). In addition, we

order supplementation of the addendum pursuant to Arkansas Supreme Court Rule 4-

2(b)(4). Appellant has fifteen calendar days to settle and supplement the record. Appellant

shall then have seven days from the date the supplemental record is lodged to file a

supplemental addendum.




                                             2
                         Cite as 2017 Ark. App. 470

Remanded to settle and supplement the record and to supplement the addendum.

ABRAMSON and VAUGHT, JJ., agree.

Ronald L. Davis Law Firm, by: Ronald L. Davis, Jr., for appellant.

John L. Wilkerson, for appellee.




                                      3